 

Case 1:16-cv-06524-GBD-SDA Document 382 Filed 10/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHANDRA CATES, individually and as
representative of a class of participants and
beneficiaries of the Retirement Plan for Officers of :
Columbia University, and the Columbia University :
Voluntary Retirement Savings Plan, et al.,

 

ORDER
16 Civ. 6524 (GBD) (SDA)

Plaintiffs,
-against-
THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK, better known as

Columbia University,

Defendant.

GEORGE B. DANIELS, United States District Judge:

All pretrial motions are due by January 12, 2021. Responses to any such motions are due
by January 26, 2021. Reply, if any, is due by February 2, 2021. The joint pretrial order is due by
February 9, 2021.

The status conference scheduled to occur on March 16, 2021 at 9:45 a.m. is converted to a
final pretrial conference.

Trial is scheduled to begin on April 12, 2021 at 9:45 a.m.

Dated: New York, New York
October 29, 2020
SO ORDERED.

Droray £ Donwk

ORGEB. DANIELS
ited States District Judge

 

 
